Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a DIV of 16/798,828, 02/24/2020. It updated as US-PAT 11,371,122.
Claims 1-8 remain for examination, wherein claim 1 is an independent claim.

Allowance Subject matter
Claim 4 includes allowable subject matter.  
Claim 4 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed oxidation parameters as claimed in the instant claims.
Notes: Claim 4 is still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is still rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-16 of copending application No. 16/798,870 (US-PG-pub 2020/0279676 A1, listed in IDS filed on 5/19/2022), which can be overcome by proper “Terminal Disclaimer”:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 1) Claim 1 recites the limitation of “manufacturing magnetic alloy powder” on line 1, which should be amended as “manufacturing a magnetic alloy powder”. There is insufficient antecedent basis for this limitation in the claim; 2) Claim 1 recites the limitation of “obtain a magnetic alloy powder” on line 7, which should be amended as “manufacturing the magnetic alloy powder”. There is insufficient antecedent basis for this limitation in the claim; 3) the limitation of “The method for manufacturing magnetic alloy powder according to claim 1” on first line of claims 2-8 should be amended as “The method for manufacturing the magnetic alloy powder according to claim 1”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US-PG-pub 2012/0070567 A1, corresponding to US 8,409,371 B2, listed in IDS filed on 5/19/2022, thereafter PG’567) in view of Takahisa et al (JP 2018182040 A, with English translation, thereafter JP’040).
Regarding claims 1-3, PG’567 teaches a manufacturing process for a soft magnetic metal alloy powder coated with an oxide film as a raw material for various electromagnet circuit components, such as a magnetic core (par.[0002] of PG’567), which reads on the claimed manufacturing process as recited in the instant claims. PG’567 provides examples having Fe-Si-Al iron based soft magnetic alloy powder with oxide film coating on the power’s surface (Example 6 of PG’567), which reads on the magnetic alloy powder with magnetic grains coated with an oxide film as recited in the instant invention. The soft Fe-Si-Al magnet disclosed by PG’567 reads on the Fe, Si element, and non-Si element as recited in the withdrawn claims 1-2. PG’567 does not specify Fe-Si-Al composition as recited in the instant claims. JP’040 teaches a manufacturing process for a Fe base metal powder and insulating film (par.[0001]-[0005] of JP’040), which reads on the claimed manufacturing process as recited in the instant claims. JP’040 teaches provides Fe based powder (par.[0012] of JP’040) with the comparison between the claimed alloy phase and the Example #24 in table 1 of JP’040 is listed in the following table. All of the alloy composition disclosed by JP’040 are within the claimed alloy composition ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Fe, Si, and non-Si element from the disclosure of JP’040 for the magnet component of PG’567 since both JP’040 and PG’567 teach the same Fe based alloy powder with oxide coating film throughout whole disclosing range.

Element
From instant Claims 1 and 3 (mass%) 
Examples #24 in table 1 of JP’040 (mass%)
within range
(mass%)
Si
included
1.1
1.1
Non-Si-metal
More oxidized-able than Si
Cr: 0.3
0.3
Fe
96.5-99 (cl.1)
98 or more (cl.3)
Balance
About 98.6

From instant Claims 1 and 2 (mass%)


Oxide film
Si >M>Fe
Surface Oxide film: silicon alkoxides  
Reads on


Still regarding claims 1-2, PG’567 specify applying heat treatment the soft magnetic metal powder in an oxidizing atmosphere at a temperature of 40 to 500oC to obtain a mixed powder (Abstract, examples, and claims of PG’567), which reads on the heat-treating process as recited the instant claims. PG’567 teaches cured silicon resin to form oxide coating (Abstract, Examples, and claims of PG’400), which reads on the oxide film with Si content higher than Fe and M as recited in the instant claims.
Regarding claims 5-8, PG’567 specify including Fe-Cr iron based magnetic alloy powder with oxide film (par.[0006], Example 4, and claim 5), which reads on the non-Si oxide element (M) as recited in the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-8 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-16 of copending application No. 16/798,870 (US-PG-pub 2020/0279676 A1, listed in IDS filed on 5/19/2022).  
Regarding instant claims 1-8, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-16 of copending application No. 16/798,870 (US-PG-pub 2020/0279676 A1) teaches the same manufacturing for a soft magnetic alloy powder for a coil component and circle board application (cl.11-16 of copending application No. 16/798,870 (US-PG-pub 2020/0279676 A1)). The composition ranges disclosed by claim 5 of copending application No. 16/798,870 (US-PG-pub 2020/0279676 A1) overlapping the claimed composition and microstructure ranges as recited in the instant claims 1 and 3. MPEP 2144 05 I. Thus, no patentable distinction was found in the instant claims compared with claims 1-16 of copending application No. 16/798,870 (US-PG-pub 2020/0279676 A1).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734